Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 8, 1999 (People v Banks, 258 AD2d 525), affirming a judgment of the Supreme Court, Kings County, rendered November 13, 1996.
Ordered that the application is denied.
*707The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Sullivan, Florio and McGinity, JJ., concur.